DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 07/14/2022, the following has occurred: claims 1, 11, and 16 have been amended; claims 8-10, 15, and 20-22 have been canceled; claims 2-7, 12-14, 17-19, and 23-24 have remained unchanged; and claims 25-27 have been added.
Claims 1-7, 11-14, 16-19, and 23-27 are pending.
Effective Filing Date: 12/02/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant argued with respect to the newly amended claim limitations. These arguments are deemed moot in view of the newly cited art to address these limitations.
Furthermore, Applicant argue with respect to Maurer and the “monitoring to identify a task provided by a second user” limitation. Applicant states that Maurer doesn’t teach identifying the task provided by the second user, it only teaches whether the students are on/off task. Examiner however has updated the rejection based on the amendments to the claims and the new limitation is now taught using Ramakrishnan reference.
Additionally, Applicant states that the previously cited reference are silent on the determination of a type of task and a proper response for completing the task. Examiner however respectfully disagrees as the Ramakrishnan reference does teach this in paragraph [0043] as stated below in the 35 U.S.C. 103 rejection section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11-13, 16-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0118546 to Ramakrishnan in view of U.S. 2015/0279426 to Maurer et al. further in view of U.S. 2014/0347265 to Aimone et al. further in view of J.P. 2017192685A to Mori and further in view of U.S. 2020/0410395 to Ray et al.
As per claim 1, Ramakrishnan teaches a computer-implemented method comprising:
--monitoring health data measurements received from a wearable device worn by a first user, (see: paragraphs [0039] and [0045] where there are biometric signals being analyzed from a wearable, secondary device 220) wherein the health data measurements comprise biological measurements associated with the first user; (see: paragraphs [0034] and [0045] where there is a biometric signal that contains biometric information associated with the user)
--monitoring a data stream to identify a task provided by a second user, wherein the task is identified by analyzing the data stream using a model; (see: paragraph [0032] where there is a data stream of events/email messages being monitored by the wellness insight service. Also see: paragraph [0043] where there is a language analysis engine 238 which includes an NLP model B which is used to identify task A to user B from the emails sent or received by a user account associated with client device 202)
--determining a type of the task and a proper response to complete the task using a model; (see: paragraph [0043] where there is an NLP model B which is being used to identify one or more task intents and/or task relationships (e.g., perform X action, assign task A to user B, etc.). The NLP model B here is determining a type of task such as task A. The NLP model B here is also determining a proper response to complete the task such as perform X action)
--detecting that the first user is experiencing anxiety based on analysis of the received health data measurements; (see: paragraph [0042] where activity engine determined that the user is not actively engaged with the email. Also see: paragraph [0025] where there is an intelligent identification of a high anxiety state)
--determining that the first user is experiencing difficulty completing the task as a result of the anxiety; (see: paragraph [0048] where an emotional score is being generated for a user and a corresponding task event based on that data. The score here may indicate that the user had difficulty with a corresponding task. Also see: paragraph [0068] where an anxiety score is generated and associated with the outgoing email. The anxiety score indicates whether the user is having difficulty)
--classifying the anxiety as a first anxiety type chosen from a plurality of anxiety types; (see: paragraphs [0054] and [0068] – [0069] where an anxiety score is determined and it is compared with a threshold baseline value. The first type of anxiety is indicated by the score of the plurality of potential scores for the anxiety. The score is reflective of the classification of the anxiety) and
--in response to classifying the anxiety as the first anxiety type, recommending an anxiety reduction technique to the second user for reducing the anxiety of the first user in order to assist the first user in completing the task (see: paragraphs [0025] and [0070] where a wellness recommendation may be surfaced in response to generating the anxiety score (the score is the first anxiety type). Also see: paragraph [0056] where the wellness recommendation is for reducing anxiety and increasing wellness).
Ramakrishnan teaches the above-mentioned claims. The difference between Ramakrishnan and the claimed invention is that while Ramakrishnan does disclose detecting anxiety and determining difficulty, it does not explicitly teach detecting this anxiety in response to identifying a prompt to complete a task. More specifically, Ramakrishnan may not further teach:
1) --galvanic sweat response (GSR) measurements as a biological measurements;
2) --a model as natural language understanding (NLU);
3) --in response to identifying a prompt given by the second user indicating that the first user is to complete the task, detecting that the first user is experiencing anxiety; and
4) --an anxiety reduction technique as an anxiety reduction technique, wherein the anxiety reduction technique comprises recommending a set of encouragement words for reducing the first anxiety type.

Maurer et al. teaches:
3) --in response to identifying a prompt given by the second user indicating that the first user is to complete the task, detecting that the first user is experiencing anxiety (see: paragraph [0118] where a level of stress is being detected for the students based on the received measurement data. The students are prompted to perform tasks and the system is able to determine levels of stress and if the student is on/off task. Thus, stress levels (anxiety levels) are being detected for a student (first user) based on the analysis of the received video and audio data (received health data). This detection is in response to a teachers prompt to the student to perform/complete a task).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 3) in response to identifying a prompt given by the second user indicating that the first user is to complete the task, detecting that the first user is experiencing anxiety as disclosed by Maurer et al. for the detecting step as disclosed by Ramakrishnan since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Ramakrishnan teaches a step of detecting that a user is experiencing anxiety while a person is performing a task thus one could substitute wherein that detection step is prompted by another user to obtain predictable results of detecting anxiety during the performance of a task. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Aimone et al. teaches:
1) --galvanic sweat response (GSR) measurements as a biological measurements (see: paragraph [0183] where there is a wearable computing device which recognizes other signs of stress from the office such as levels off sweat through galvanic skin response).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute galvanic sweat response (GSR) measurements as taught by Aimone et al. for the biological measurements as disclosed by Ramakrishnan and Maurer et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Ramakrishnan and Maurer et al. teaches of using biological measurements thus one can substitute those measurements for more specific biological measurements to obtain predictable results of using person’s biological measurements to determine anxiety. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Mori teaches:
4) --an anxiety reduction technique as an anxiety reduction technique, wherein the anxiety reduction technique comprises recommending a set of encouragement words for reducing the first anxiety type (see: paragraphs [0001] and [0005] where there is an anxiety reduction technique which involves providing a set of words to a user to help reduce the person’s anxiety).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 4) an anxiety reduction technique, wherein the anxiety reduction technique comprises recommending a set of encouragement words for reducing the first anxiety type as taught by Mori in the method as taught by Ramakrishnan, Maurer et al., and Aimone et al. in combination with the motivation(s) of helping to relieve stress (see: paragraph [0012] of Mori).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the anxiety reduction technique as taught by Mori for the anxiety reduction technique as disclosed by Ramakrishnan, Maurer et al., and Aimone et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Ramakrishnan, Maurer et al., and Aimone et al. teaches an anxiety reduction technique thus one could substitute the techniques to obtain predictable results of suggesting a technique to manage the anxiety. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Ray et al. teaches:
2) --a model as natural language understanding (NLU) (see: paragraph [0053] where there is an NLU model).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute natural language understanding (NLU) as taught by Ray et al. for NLP as disclosed by Ramakrishnan, Maurer et al., Aimone et al., and Mori in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Ramakrishnan, Maurer et al., Aimone et al., and Mori teaches of using NLP thus one can substitute the NLP model with an NLU model to obtain predictable results of using a model to identify information about tasks. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the method of claim 1, see discussion of claim 1. Ramakrishnan further teaches wherein detecting that the first user is experiencing anxiety comprises comparing the received health data measurements to an anxiety threshold (see: paragraph [0005] where there is a comparison of the anxiety score with a threshold baseline value).

As per claim 3, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the method of claim 2, see discussion of claim 2. Ramakrishnan further teaches wherein the anxiety threshold is based on historical health data measurements of the first user when experiencing anxiety (see: paragraph [0076] where the threshold baseline value is based on historical values for the user).

As per claim 11, claim 11 is similar to claim 1 and is therefore rejected in a similar manner to claim 1 using the Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. references. Ramakrishnan further teaches a system comprising:
--a processor; (see: FIG. 2 and paragraph [0037] where there is a computing environment) and
--a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method (see: FIG. 2 and paragraph [0037] where there is a computing environment).

As per claim 12, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the system of claim 11, see discussion of claim 11. Ramakrishnan further teaches wherein detecting that the first user is experiencing anxiety comprises comparing the received health data measurements to an anxiety threshold (see: paragraph [0005] where there is a comparison of the anxiety score with a threshold baseline value).

As per claim 13, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the system of claim 12, see discussion of claim 12. Ramakrishnan further teaches wherein the anxiety threshold is based on historical health data measurements of the first user when experiencing anxiety (see: paragraph [0076] where the threshold baseline value is based on historical values for the user).

As per claim 16, claim 16 is similar to claim 1 and is therefore rejected in a similar manner to claim 1 using the Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. references. Ramakrishnan further teaches a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method (see: FIG. 2 and paragraph [0037] where there is a computing environment).

As per claim 17, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the product of claim 16, see discussion of claim 16. Ramakrishnan further teaches wherein detecting that the first user is experiencing anxiety comprises comparing the received health data measurements to an anxiety threshold (see: paragraph [0005] where there is a comparison of the anxiety score with a threshold baseline value).

As per claim 18, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the product of claim 17, see discussion of claim 17. Ramakrishnan further teaches wherein the anxiety threshold is based on historical health data measurements of the first user when experiencing anxiety (see: paragraph [0076] where the threshold baseline value is based on historical values for the user).

As per claim 23, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the method of claim 1, see discussion of claim 1. Ramakrishnan and Maurer et al. in combination may not further, specifically teach wherein the anxiety reduction technique comprises one or more techniques selected from a group consisting of:
--providing an alternative task; and
--providing a longer time period to complete the task.
Aimone et al. further teaches wherein the anxiety reduction technique comprises one or more techniques selected from a group consisting of:
--providing an alternative task; (see: paragraph [0272] where the device can also suggest alternatives to combat emotional eating such as taking part in a stress reducing exercise or doing a different activity. An alternative task is being provided instead of the activity that is creating the stress/anxiety) and
--providing a longer time period to complete the task.
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 24, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the method of claim 1, see discussion of claim 1. Ramakrishnan may not further, specifically teach wherein determining that the first user is experiencing difficulty completing the task as the result of the anxiety comprises determining a predetermined time threshold has been met without an indication that the first user has completed the task.
Maurer et al. further teaches wherein determining that the first user is experiencing difficulty completing the task as the result of the anxiety comprises determining a predetermined time threshold has been met without an indication that the first user has completed the task (see: paragraph [0165] where there is a predetermined time that a student is expected to complete an activity of completing a question. There is no indication of completion by the predetermined time, thus, the remote server intervenes with recommendations).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0118546 to Ramakrishnan in view of U.S. 2015/0279426 to Maurer et al. further in view of U.S. 2014/0347265 to Aimone et al. further in view of J.P. 2017192685A to Mori and further in view of U.S. 2020/0410395 to Ray et al. as applied to claims 1, 11, and 16, further in view of U.S. Patent No. 9,380,978 to Reiner.
As per claim 4, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the method of claim 1, see discussion of claim 1. Ramakrishnan further teaches wherein classifying the anxiety as the first anxiety type chosen from the plurality of anxiety types comprises:
--P201809784US01Page 32 of 38analyzing, using machine learning, historical health data measurements of the first user when experiencing anxiety resulting from promptings to complete similar tasks; (see: paragraphs [0068] – [0069] where machine learning models are being applied to the signals. Also see: paragraph [0076] where the baseline may be based on historical signal data for the user for similar tasks/events/emails).
Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination may not further, specifically teach:
1) --correlating the historical health data measurements with historical success rates for completing the similar tasks to generate a plurality of anxiety type thresholds associated with the plurality of anxiety types; and
2) --comparing current health data measurements to the plurality of anxiety type thresholds.

Reiner teaches:
1) --correlating the historical health data measurements with historical success rates for completing the similar tasks to generate a plurality of anxiety type thresholds associated with the plurality of anxiety types; (see: column 11, lines 9-13 where the threshold is determined based on quality of performance of the user (health measurements) and complexity of task (historical success rates to complete task). The threshold in discussion here is one for acceptable levels. Also see: column 15, lines 59-64 where there are current versus historical analyses and multiple thresholds. Also see: column 17, lines 24-26 where there is a critical threshold. The thresholds here are associated with different anxiety types such as acceptable and critical types) and
2) --comparing current health data measurements to the plurality of anxiety type thresholds (see: column 16, lines 24-28 where there is a comparison of the current health data to the threshold data).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) correlate the historical health data measurements with historical success rates for completing the similar tasks to generate a plurality of anxiety type thresholds associated with the plurality of anxiety types and 2) compare current health data measurements to the plurality of anxiety type thresholds as taught by Reiner in the method as taught by Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination with the motivation(s) of intervening in the end-user’s performance in real time to improve quality and morale (see: column 2, lines 64-67 of Reiner).

As per claim 14, claim 14 is similar to claim 4 and is therefore rejected in a similar manner to claim 4 using the Ramakrishnan, Maurer et al., Aimone et al., Mori, Ray et al., and Reiner references.

As per claim 19, claim 19 is similar to claim 4 and is therefore rejected in a similar manner to claim 4 using the Ramakrishnan, Maurer et al., Aimone et al., Mori, Ray et al., and Reiner references.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0118546 to Ramakrishnan in view of U.S. 2015/0279426 to Maurer et al. further in view of U.S. 2014/0347265 to Aimone et al. further in view of J.P. 2017192685A to Mori further in view of U.S. 2020/0410395 to Ray et al. further in view of U.S. Patent No. 9,380,978 to Reiner as applied to claim 4, and further in view of U.S. 2002/0183644 to Levendowski et al.
As per claim 5, Ramakrishnan, Maurer et al., Aimone et al., Mori, Ray et al., and Reiner in combination teaches the method of claim 4, see discussion of claim 4. The combination may not specifically teach wherein the plurality of anxiety types are subdivided into categories based on anxiety experienced with one or more subject matter.

Levendowski et al. teaches:
--wherein the plurality of anxiety types are subdivided into categories based on anxiety experienced with one or more subject matter (see: paragraph [0018] where categorizes can be comprised of subcategories. Having wherein the categories are based on anxiety experienced with one or more subject matter is non-functional. However, see: “Reducing Anxiety Level in Mathematics Learning Using Pedagogical Agent” by Lin where there is math-based anxiety. This is a type of anxiety based on a subject and it may be substituted as a subcategory).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the plurality of anxiety types are subdivided into categories based on anxiety experienced with one or more subject matter as taught by Levendowski et al. for the categories as disclosed by Ramakrishnan, Maurer et al., Aimone et al., Mori, Ray et al., and Reiner in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Ramakrishnan, Maurer et al., Aimone et al., Mori, Ray et al., and Reiner already teaches classification of anxiety thus one could substitute wherein the classification includes sub-classifications and obtain predictable results of classifying behavior. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0118546 to Ramakrishnan in view of U.S. 2015/0279426 to Maurer et al. further in view of U.S. 2014/0347265 to Aimone et al. further in view of J.P. 2017192685A to Mori and further in view of U.S. 2020/0410395 to Ray et al. as applied to claim 1, and further in view of U.S. 2019/0298242 to Jungmann.
As per claim 6, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the first anxiety type is classified as public performance anxiety.

Jungmann teaches:
--wherein the first anxiety type is classified as public performance anxiety (This limitation is non-functional, however it is being examined for the purposes of compact prosecution. See: FIG. 1 and paragraph [0038] where there is a public speech situation in front of an audience, also known as public performance anxiety. Also see: paragraph [0049]. The first anxiety type here is selected from calmness during a public performance, slightly nervous during a public performance, nervous during a public performance, anxious during a public performance, and panicking during a public performance).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the first anxiety type is classified as public performance anxiety as taught by Jungmann in the computer program product as taught by Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination with the motivation(s) of classifying stress levels accordingly (see: paragraph [0049] of Jungmann).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0118546 to Ramakrishnan in view of U.S. 2015/0279426 to Maurer et al. further in view of U.S. 2014/0347265 to Aimone et al. further in view of J.P. 2017192685A to Mori and further in view of U.S. 2020/0410395 to Ray et al. as applied to claim 1, further in view of U.S. 2002/0183644 to Levendowski et al.
As per claim 7, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the first anxiety type comprises one or more subcategories of anxiety.

Levendowski et al. teaches:
--wherein the first anxiety type comprises one or more subcategories of anxiety (see: paragraph [0018] where categorizes can be comprised of subcategories).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the first anxiety type comprises one or more subcategories of anxiety as taught by Levendowski et al. for the categories as disclosed by Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. already teaches classification of anxiety thus one could substitute wherein the classification includes sub-classifications and obtain predictable results of classifying behavior. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0118546 to Ramakrishnan in view of U.S. 2015/0279426 to Maurer et al. further in view of U.S. 2014/0347265 to Aimone et al. further in view of J.P. 2017192685A to Mori and further in view of U.S. 2020/0410395 to Ray et al. as applied to claim 1, further in view of U.S. 2019/0377796 to Datla et al.
As per claim 25, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the task is identified by analyzing audio data from the data stream.

Datla et al. teaches:
--wherein the task is identified by analyzing audio data from the data stream (see: paragraphs [0040] there a task of a question is being identified by analyzing text extract from an audio file).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the task is identified by analyzing audio data from the data stream as taught by Datla et al. for the task identification as disclosed by Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. teaches of task identification thus one could substitute wherein the identification is done by analyzing audio to obtain predictable results of identifying tasks. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 26, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the type of the task is to answer a question and the proper response is an audible answer to the question.

Datla et al. teaches:
--wherein the type of the task is to answer a question and the proper response is an audible answer to the question (see: paragraphs [0040] and [0053] where there is a type of task of answering a question and answers are being monitored to determine if they satisfy a set of requirements (outlining a proper response). Also see: paragraph [0033] where recordings (audible answer) may be deemed as an answer).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 25, and incorporated herein.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0118546 to Ramakrishnan in view of U.S. 2015/0279426 to Maurer et al. further in view of U.S. 2014/0347265 to Aimone et al. further in view of J.P. 2017192685A to Mori and further in view of U.S. 2020/0410395 to Ray et al. as applied to claim 1, further in view of U.S. 2019/0189259 to Clark.
As per claim 27, Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach:
--in response to the second user performing the anxiety reduction technique, monitoring a second set of health data measurements received from the wearable device worn by the first user; and
--determining, based on the second set of health data measurements, if the anxiety reduction technique has reduced the anxiety of the first user.

Clark teaches:
--in response to the second user performing the anxiety reduction technique, monitoring a second set of health data measurements received from the wearable device worn by the first user; (see: paragraph [0049] where there is monitoring of biometric response data in response to customized therapy application. Also see: paragraph [0062] where there is patient information from wearables) and
--determining, based on the second set of health data measurements, if the anxiety reduction technique has reduced the anxiety of the first user (see: paragraph [0049] where the effectiveness of the current therapy is determined using the biometric response data (second set of measurements)).
One of ordinary skill at the time of the invention was filed would have found it obvious to in response to the second user performing the anxiety reduction technique, monitoring a second set of health data measurements received from the wearable device worn by the first user and determining, based on the second set of health data measurements, if the anxiety reduction technique has reduced the anxiety of the first user as taught by Clark in the method as taught by Ramakrishnan, Maurer et al., Aimone et al., Mori, and Ray et al. in combination with the motivation(s) of preventing unnecessary therapy (see: paragraph [0004] of Clark)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626      

/EVANGELINE BARR/Primary Examiner, Art Unit 3626